Smith, J. (dissenting in part):
I think the court should have submitted to the jury whether Schultze had knowledge, or used reasonable diligence to secure knowledge of the assignment of the claim in suit by the ACtna Indemnity Company to the Kilburn Syndicate at the time he filed hi's schedules in bankruptcy. He swears that he had no such knowledge. Robin swears that the Kilburn Syndicate Company’s claim was mentioned between him and Schultze. This is denied by Schultze. A bankrupt is not bound to inquire of all his creditors whether their claims have been assigned to others, but may assume that the claims are held by those creditors until notice of the assignment is in some way given to him. The fact that the claim was included in the schedules of his partner, Otto C. Heinze, in the name of the assignee has no significance. Those schedules were not filed until three years after Schultze filed his schedules and after this complaint was served. Otto Heinze swears that he had no knowledge of the assignment of the'claim until 1912 or 1913, and that he took the claim from the complaint in this action and inserted the same in his schedules. The Schultze schedules were filed in 1910, and this action was commenced in 1913. The trial court refused to permit Schultze to present this question to the jury, and for that reason, I think, he was improperly charged individually with the debt.
In the prevailing opinion herein it is stated that it nowhere *138appears but that judgment obtained will be satisfied from the firm assets real and personal, and that at such' time as the individual property of any copartner is sought to be taken to meet a deficiency remaining after exhausting the firm assets, such individual may assert a valid discharge in bankruptcy to relieve his individual property. No method is stated in the opinion by which Schultze can at any time assert his individual discharge as against an individual liability. The execution naturally will be satisfied first out of the firm assets, but if they be insufficient, the sheriff, without further mandate of the court, would be required to satisfy the judgment out of the individual assets of Schultze. In Lindley on Partnership (8th Eng. ed. p. 357) it is said: “ If a judgment has been obtained against several persons sued jointly, the writ of execution founded on the judgment must be against all of them, and not against some or one of them only; for the judgment does not warrant such a writ. But, although the writ of execution on a joint judgment must be joint in form, it may be levied upon all or any one or more of the persons named in it; for each is liable to the judgment creditor for the whole, and not for a proportionate part of the sum for which judgment is obtained. The consequence of this is that the sheriff may execute a writ issued against several partners jointly, either on their joint property, or on the separate property of any one or more of them, or both on their joint and on their respective separate properties; and so long as there is, within the sheriff’s bailiwick, any property of the partners, or any of them, a return of nulla bona is improper.”
I can conceive of no proceeding which the defendant Schultze could then take to relieve himself from individual liability, and if such a proceeding were possible, it would be met by this adjudication of individual liability contained in this judgment.
I, therefore, advise a modification of the judgment and a new trial as to this issue.
Judgment and order affirmed, with costs.